ICJ_088_Lockerbie_LBY_GBR_1998-02-27_JUD_01_PO_01_FR.txt. 32

DÉCLARATION COMMUNE
DE MM. BEDJAOUL, GUILLAUME ET RANJEVA

Paragraphe 5 de l’article 31 du Statut — Cause commune entre le Royaume-
Uni et les Etats-Unis — Royaume-Uni n’étant pas en droit de désigner un juge
ad hoc.

1. La question s’est posée dans la présente affaire de savoir si le
Royaume-Uni était ou non en droit de désigner un juge ad hoc dans la
présente phase de la procédure relative à la compétence de la Cour et à la
recevabilité de la requête libyenne. La Cour a répondu à cette question
par l’affirmative. Elle n’a cependant pas cru devoir motiver sa décision
qu’elle s’est bornée à rappeler au paragraphe 9 de son arrêt. Cette déci-
sion inexpliquée nous paraît inexplicable et nous estimons par suite de
notre devoir de préciser ici pourquoi nous n’avons pu y souscrire.

LE PROBLÈME POSÉ ET LA SOLUTION ADOPTÉE PAR LA COUR

2. Parmi les membres de la Cour figurent à l’heure actuelle M. Stephen
Schwebel, président de la Cour, qui possède la nationalité américaine et
MP Rosalyn Higgins de nationalité britannique. Conformément au para-
graphe 5 de l’article 31 du Statut de la Cour, l’un et l’autre avaient le
droit de siéger dans les deux affaires opposant d’une part la Libye et les
Etats-Unis, d’autre part la Libye et le Royaume-Uni.

L'article 32 du Règlement de la Cour précise cependant que «{sli le
président de la Cour est ressortissant de l’une des parties dans une affaire,
il n’exerce pas la présidence pour cette affaire». Le président Schwebel
était ainsi tenu de laisser la présidence de la Cour au vice-président dans
l'affaire opposant la Libye aux Etats-Unis. Compte tenu des circons-
tances, il a en outre décidé d’abandonner également la présidence dans
laffaire opposant la Libye au Royaume-Uni. Cette décision reflétait
celle, identique, qu’avait prise sir Robert Jennings, alors président de la
Cour dans des circonstances comparables lors de l’examen des mesures
conservatoires sollicitées par la Libye en 1992 !.

Par ailleurs M™* Rosalyn Higgins fit connaître à la Cour que, «ayant
été conseil du Royaume-Uni au cours des toutes premiéres phases» de
laffaire opposant la Libye et le Royaume-Uni, elle ne pourrait prendre
part à la procédure dans cette affaire. Compte tenu des circonstances

! Ordonnance du 14 avril 1992, C.1J. Recueil 1992, p. 3 et 114.

27
33 CONVENTION DE MONTRÉAL DE 1971 (DÉCL. COMMUNE)

dans lesquelles les mémoires des Parties avaient été préparés, M™* Hig-
gins estima en outre devoir se déporter dans l’affaire opposant la Libye et
les Etats-Unis.

Cette décision, comme celle du président Schwebel, traduisait des scru-
pules auxquels il convient de rendre hommage. Elle n’en allait pas moins
soulever des problèmes de procédure délicats.

3. Le 5 mars 1997, le Royaume-Uni fit en effet connaître à la Cour
qu’il avait été informé de la décision de M™° Higgins et «que, conformé-
ment à l’article 31 du Statut de la Cour et à l’article 37 de son Règle-
ment», il avait désigné sir Robert Jennings, K.C.M.G., Q.C., ancien prési-
dent de la Cour, pour siéger en qualité de juge ad hoc aux fins de la pro-
chaine procédure orale dans l’affaire opposant la Libye et le Royaume-Uni.

4. La désignation ainsi faite paraissait à première vue conforme au para-
graphe 3 de l’article 31 du Statut de la Cour selon lequel «[s}i la Cour ne
compte sur le siège aucun juge de la nationalité des parties, chacune de
ces parties peut procéder à la désignation» d’un juge ad hoc.

Elle n’en soulevait pas moins une difficulté au regard du paragraphe 5
du même article. Celui-ci précise en effet que:

«Lorsque plusieurs parties font cause commune, elles ne comp-
tent, pour l’application des dispositions qui précèdent, que pour une
seule. En cas de doute, la Cour décide.»

5. Les articles 36 et 37 du Règlement de la Cour déterminent les condi-
tions d’application de l’article 31 du Statut. Le paragraphe 1 de l’article 37
dispose que:

«Si un membre de la Cour ayant la nationalité de l’une des parties
n’est pas ou n’est plus en mesure de siéger dans une phase d’une
affaire, cette partie est autorisée à désigner un juge ad hoc dans un
délai fixé par la Cour ou, si elle ne siège pas, par le président.»

Puis le paragraphe 2 ajoute que:

«Les parties faisant cause commune ne sont pas considérées
comme comptant sur le siège un juge de la nationalité de l’une d’elles
si le membre de la Cour ayant la nationalité de l’une d’elles n’est pas
ou n’est plus en mesure de siéger dans une phase d’une affaire.»

6. La question se posait donc en l’espèce de savoir si le Royaume-Uni
et les Etats-Unis devaient être regardés comme «faisant cause commune»
au moins dans la présente phase de la procédure, face à la Libye. Dans la
négative, le Royaume-Uni était en droit de désigner un juge ad hoc dans
l'affaire l’opposant à la Libye (mais non dans celle concernant les Etats-
Unis). Dans l’affirmative, le Royaume-Uni ne pouvait désigner de juge ad
hoc, la Cour comptant déjà sur le siège dans les deux affaires un juge ad
hoc choisi par la Libye et un juge ayant la nationalité des Etats-Unis,
pays faisant cause commune avec le Royaume-Uni.

28
34 CONVENTION DE MONTREAL DE 1971 (DECL. COMMUNE)

7. La Cour semble avoir hésité longuement sur la solution à retenir.
Dans une première phase, le Greffe a, selon l’usage, communiqué Ia lettre
du Royaume-Uni à l’agent de la Libye qui fut invité à présenter toutes
observations utiles avant le 7 avril 1997. La Cour ne reçut aucun com-
mentaire de la Libye dans le délai prescrit.

La Cour donna alors instruction au Greffe d’informer les trois Etats
concernés qu'elle était en outre disposée à recevoir d’eux, pour le 30 juin
au plus tard, toutes observations qu’ils pourraient souhaiter formuler au
regard du paragraphe 5 de l’article 31 du Statut. Le Royaume-Uni
déposa un mémoire exposant les raisons pour lesquelles, à son avis, il n’y
avait pas en l’espèce cause commune. Les Etats-Unis se prononcèrent
dans le même sens. Dans une lettre fort brève, la Libye prit parti en sens
inverse. Le 16 septembre 1997, la Cour fit part de sa décision aux Parties.
Ainsi plus de six mois s’étaient écoulés entre la désignation opérée par le
Royaume-Uni et la décision de la Cour.

LA JURISPRUDENCE SUR LA CAUSE COMMUNE

8. Cette décision paraît à première vue contraire à la jurisprudence de
la Cour permanente de Justice internationale comme à celle de la Cour
internationale de Justice concernant la cause commune qu’il convient
@analyser avant d’en venir aux faits de l'espèce.

9. Cette jurisprudence s’est dégagée dès les origines de la Cour perma-
nente.

Dans l’affaire relative à la Juridiction territoriale de la Commission
internationale de I’ Oder, les Gouvernements allemand, britannique, fran-
çais, suédois et tchécoslovaque qui faisaient cause commune avec le
Danemark contre la Pologne ne comptaient pas sur le siège de juge de
leur nationalité. Ils ne furent cependant pas amenés à en désigner un, un
juge danois étant appelé à siéger face au juge polonais ?.

Dans l'affaire consultative du Régime douanier entre l'Allemagne et
l'Autriche, la Cour, après avoir entendu les Parties préalablement à tout
débat au fond, constata que les Gouvernements allemand et autrichien,
d’une part, les Gouvernements français, italien et tchécoslovaque, d’autre
part, faisaient cause commune. La Cour releva par ailleurs qu’elle comp-
tait sur le siège des juges de nationalité allemande, française et italienne.
Elle en déduisit «qu’il n’y a pas lieu, dans la présente affaire, à la désigna-
tion de juges ad hoc, soit par l’Autriche, soit par la Tchécoslovaquie».

C’est à cette occasion que la Cour permanente a, pour la première fois,
dégagé le critère permettant de déterminer si des Etats font cause com-
mune. L’hésitation était permise sur ce point dans la mesure où le texte
anglais du Statut visait les «parties in the same interest», tandis que la
version française concernait les parties qui «font cause commune». À

2 Arrêt n° 16 du 10 septembre 1929, CP.J.I. série A n° 23, p. 5.

29
35 CONVENTION DE MONTRÉAL DE 1971 (DÉCL. COMMUNE)

l'évidence, le texte anglais était plus large et aurait permis d’exclure la
désignation de juges ad hoc dans de plus nombreux cas. La Cour perma-
nente s’en tint cependant au texte français et estima que la disposition en
cause ne pouvait s'appliquer que si les Etats concernés étaient dans une
situation du «litis consortium» ?. En effet, dans son ordonnance du
20 juillet 1931, elle releva que «tous les gouvernements qui, devant la
Cour, arrivent à la même conclusion, doivent être considérés comme fai-
sant cause commune aux fins de la présente procédure» 4. Puis elle cons-
tata que «les thèses soutenues par les Gouvernements allemand et autri-
chien aboutissent à une même conclusion» alors que les thèses des trois
autres gouvernements «aboutissent à la conclusion opposée» *. Elle en
déduisit que de part et d’autre les gouvernements en question faisaient
cause commune.

10. La Cour internationale de Justice, pour sa part, eut à connaître de
ce problème pour la première fois dans les affaires du Sud-Ouest africain
sur les requêtes présentées respectivement par l'Ethiopie et le Libéria
contre l'Afrique du Sud. Aucun de ces Etats ne comptait sur le siège de
juge de sa nationalité et chacun d’eux avait, avant le dépôt des mémoires,
manifesté son intention de désigner un juge ad hoc. L’Afrique du Sud
avait fait de même.

La Cour attendit le dépôt des mémoires, puis se prononça par ordon-
nance du 20 mai 1961. Dans les motifs de cette ordonnance, la Cour
reprit en premier lieu à son compte la jurisprudence de la Cour perma-
nente en précisant que «tous les gouvernements qui, devant la Cour, arri-
vent à la même conclusion, doivent être considérés comme faisant cause
commune». Ce faisant, elle posait un principe général sans limiter à
Pespéce la solution retenue.

Puis la Cour constata que les conclusions contenues dans les requêtes
et les mémoires étaient mutatis mutandis identiques et que «les textes
mêmes» de ces requêtes et mémoires «sont, sauf sur quelques points
mineurs, identiques». Elle en déduisit que le Libéria et l'Ethiopie font
«cause commune» devant la Cour «et ne comptent, par conséquent,
en ce qui concerne la désignation d’un juge ad hoc, que pour une seule
partie» °.

Au vu de ces divers considérants, la Cour joignit les deux instances, dit
que les deux Gouvernements de l'Ethiopie et du Libéria font cause com-
mune et leur fixa un délai d’un peu moins de six mois pour désigner, d’un
commun accord, un juge ad hoc. L'Afrique du Sud avait de son côté
désigné un tel juge et l’équilibre était ainsi assuré entre demandeurs et
défendeur.

3 Voir Statut et Règlement de la Cour permanente de Justice internationale — Eléments
d'interprétation, 1934, p. 190. Voir aussi Hudson, La Cour permanente de Justice inter-
nationale, p. 391, note 73.

4 Ordonnance du 20 juillet 1931, CPI. série AIB n° 41, p. 89.

5 Ibid., p. 90.

6 Sud-Ouest africain, ordonnance du 20 mai 1961, C.L.J. Recueil 1961, p. 14.

30
36 CONVENTION DE MONTRÉAL DE 1971 (DÉCL. COMMUNE)

11. La question se posa en termes un peu différents dans l’affaire du
Plateau continental de la mer du Nord. Dans cette affaire, la République
fédérale d'Allemagne avait signé deux compromis distincts, l’un avec le
Danemark, l’autre avec les Pays-Bas. Les trois gouvernements avaient en
outre conclu entre eux le même jour un protocole par lequel ils conve-
naient de demander à la Cour de joindre les deux instances et ajoutaient:

«Les trois gouvernements conviennent qu’aux fins de la désigna-
tion d’un juge ad hoc, les Gouvernements du Royaume du Dane-
mark et du Royaume des Pays-Bas seront considérés comme faisant
cause commune au sens de l’article 31, paragraphe 5, du Statut de la
Cour.» ?

Dans le délai fixé pour le dépôt des contre-mémoires, le Danemark et
les Pays-Bas firent connaître à la Cour, par lettres séparées, que chacun
d’eux avait choisi M. Serensen comme juge ad hoc. La Cour, après le
dépôt des contre-mémoires, mais avant que les parties aient sollicité la
jonction d’instance conformément au protocole, se prononça par ordon-
nance du 28 avril 1968. Elle rappela dans cette ordonnance les conditions
dans lesquelles le Danemark et les Pays-Bas avaient désigné un juge ad
hoc, ainsi que les dispositions agrées par les Parties à cet égard. Mais elle
exprima en outre son souci de vérifier elle-même dans les écritures si les
deux gouvernements faisaient effectivement cause commune, et constata

«que les contre-mémoires déposés par les Gouvernements du Dane-
mark et des Pays-Bas confirment que les deux gouvernements consi-
dèrent qu'ils font cause commune puisqu'ils ont énoncé leurs conclu-
sions en des termes presque identiques».

Puis la Cour en conclut que les deux gouvernements «ne comptent,
en ce qui concerne la désignation d’un juge ad hoc, que pour une seule
Partie» 8.

Ce jugement confirme ainsi le critère retenu antérieurement pour déter-
miner si deux Etats font cause commune: seules leurs conclusions sont
déterminantes à cet égard. Mais il marque en outre qu'il appartient à la
Cour et non aux parties de prendre la décision requise. Les deux gouver-
nements avaient en l’espéce désigné la méme personne pour siéger comme
juge ad hoc. La Cour aurait pu se contenter de constater qu'il en était
ainsi. Elle ne l’a pas fait et a entendu déterminer s’il y avait ou non cause
commune. Mais, là encore, elle ne s’est pas contentée de l’affirmation des
parties. Elle a vérifié ce qu’il en était au vu des conclusions des deux
Etats.

12. La jurisprudence ainsi réaffirmée et développée a trouvé une nou

7 Plateau continental de la mer du Nord, ordonnance du 26 avril 1968, C.LJ. Recueil
1968, p. 10.
8 Ibid.

31
37 CONVENTION DE MONTRÉAL DE 1971 (DÉCL. COMMUNE)

velle occasion d'application dans les affaires de la Compétence en matière
de pêcheries. Dans ces affaires, deux requêtes avaient successivement été
déposées contre l'Islande, le 14 avril 1972 par le Royaume-Uni et le 5 juin
1972 par la République fédérale d’ Allemagne. Par des ordonnances paral-
lèles rendues dans chaque cas la Cour avait, le 17 août 1972, indiqué cer-
taines mesures conservatoires et fixé le lendemain les délais de production
des mémoires sur la compétence.

Un juge britannique siégeait en l’affaire, mais ni l’Islande, ni l’Alle-
magne ne disposaient d’un juge de leur nationalité. Dès le 21 juillet 1972,
PAllemagne fit connaître son intention de nommer un juge ad hoc et, le
31 octobre, désigna à cet effet M. Mosler. Le Gouvernement islandais
n’ayant pas réagi à cette désignation, le Greffier en informa l’agent de
l'Allemagne et transmit le dossier à M. Mosler.

A la veille des audiences qui devaient porter sur la compétence de la
Cour dans les deux affaires, la Cour eut cependant des doutes sur sa com-
position et le greffier, le 4 janvier 1973, adressa aux agents une lettre
selon laquelle la Cour:

«après en avoir délibéré, ... n’a pas pu parvenir à la conclusion que
la désignation d’un juge ad hoc par la République fédérale d’Alle-
magne se justifierait en la présente phase de la procédure. Cette déci-
sion ne concerne que la phase actuelle, relative à la compétence de la
Cour, et ne préjuge en aucune manière la question de savoir si, dans
l'hypothèse où la Cour se déclarerait compétente, un juge ad hoc
pourrait être choisi pour siéger dans la suite de la procédure. » °

Cette décision fut confirmée dans les mêmes termes par le président à
Pouverture des audiences !°.

Elle fut précisée dans l’arrêt du 2 février 1973 sur la compétence de la
Cour dans l’affaire de la Compétence en matière de pêcheries ( République
fédérale d'Allemagne c. Islande) où:

«La Cour, tenant compte de l’instance introduite par le Royaume-
Uni contre l'Islande ... ainsi que de la composition de la Cour en la
présente affaire où siège un juge ayant la nationalité du Royaume-
Uni, a néanmoins décidé, par huit voix contre cinq, qu’en la présente
phase relative à la compétence de la Cour les deux Parties faisaient
cause commune au sens de l’article 31, paragraphe 5, du Statut, ce
qui justifiait le rejet de la demande de la République fédérale d’Alle-
magne concernant la désignation d’un juge ad hoc.» !!

L'Islande, de son côté, n’avait cependant pas désigné de juge ad hoc.
Lorsqu'on en arriva à l’examen du fond, l’Allemagne, tout en maintenant

9 CLJ. Mémoires, Compétence en matière de pêcheries, vol. IL p. 421. [Traduction du

Greffe.]
10 Jbid., p. 120.
11 Arrêt du 2 février 1973, CL.J. Recueil 1973, p. 51, par. 7.

32
38 CONVENTION DE MONTRÉAL DE 1971 (DÉCL. COMMUNE)

son droit à procéder à une telle désignation, fit connaître qu’elle n’insisterait
pas pour désigner son propre juge «tant que cette situation prévaudrait» !? .

La solution retenue dans la phase sur la compétence confirme cepen-
dant la jurisprudence antérieure selon laquelle deux Etats font cause
commune dès lors qu’ils présentent les mêmes conclusions, quelle que soit
l'argumentation exposée à l’appui de ces conclusions. En lPespèce le
Royaume-Uni et la République fédérale d’Allemagne soutenaient que la
Cour était compétente pour connaître de leur action. Mais, en ce qui
concerne la compétence ratione personnae, ils le faisaient sur des bases
distinctes. A cet égard, la République fédérale d’Allemagne était en effet
dans une situation différente de celle du Royaume-Uni. Elle n’était pas
membre des Nations Unies et n’était pas partie au Statut. Dès lors, elle
n’invoquait pas une déclaration de juridiction obligatoire déposée en
application de l’article 36, paragraphe 2, du Statut (comme le faisait le
Royaume-Uni), mais sur une déclaration du 29 octobre 1971, par laquelle
élle avait déclaré accepter la juridiction de la Cour conformément à l’ar-
ticle 35, paragraphe 2, du Statut et à la résolution 9 (1946) du Conseil de
sécurité du 15 octobre 1946. Or l'Islande avait contesté que cette déclara-
tion ait pu couvrir l’instance ratione temporis °.

La Cour a cependant estimé que peu importait cette différence de
situation entre le Royaume-Uni et l’Allemagne. L'essentiel demeurait que
les deux Etats concluaient à la compétence de la Cour. Cette identité de
conclusions impliquait cause commune.

Si, sur ce dernier point, l’arrêt rendu ne fait que confirmer de manière
éclatante la jurisprudence antérieure, on doit cependant noter que cette
jurisprudence trouve ainsi à s’appliquer dans une nouvelle configura-
tion procédurale. En effet, dans Vaffaire du Régime douanier entre I’ Alle-
magne et l'Autriche, soumise à la Cour permanente, les Etats interve-
nants faisaient valoir leur point de vue dans une procédure unique
d'avis consultatif. Dans les affaires du Sud-Ouest africain et du Plateau
continental de la mer du Nord, les demandeurs avaient introduit des
requêtes distinctes. Mais, dans ces deux dermiers cas, la Cour interna-
tionale de Justice avait joint ces requêtes et prononcé un seul et unique
arrêt.

En revanche, dans les affaires de la Compétence en matière de pêche-
ries, la Cour n’a pas prononcé une telle jonction et a rendu deux séries
d’arrêts distincts, tant sur la compétence que sur le fond. Mais cela ne l’a
pas empéchée de regarder le Royaume-Uni et l'Allemagne comme faisant
«cause commune» dans la première phase de la procédure. Ainsi, faire
«cause commune» consiste bien pour deux Etats à présenter les mêmes
conclusions à la Cour, que celles-ci le soient dans une requête unique ou
dans deux requêtes distinctes et que ces dernières soient jointes ou non.
Peu importe ce détail procédural. ©

2 CIJ. Mémoires, Compétence en matière de pêcheries, vol. I, p. 457.
13 Jbid., p. 94; voir aussi l'arrêt du 2 février 1973, C.IJ. Recueil 1973, p. 54 et 55.

33
39 CONVENTION DE MONTRÉAL DE 1971 (DÉCL. COMMUNE)

13. Au total, la jurisprudence de la Cour permanente et celle de la Cour
internationale de Justice se présentent de manière parfaitement cohérente:

a) les gouvernements qui, devant la Cour, arrivent aux mêmes conclu-
sions doivent être considérés comme faisant cause commune. Peu
importe dans cette perspective l'argumentation des parties, seules les
conclusions sont déterminantes (jurisprudence constante);

b) lorsque des exceptions d’incompétence et d'irrecevabilité sont soule-
vées in limine litis, il convient, dans la première phase de la procé-
dure, d’apprécier l’attitude des parties au regard de ces exceptions.
C’est ainsi que, si elles concluent à la compétence de la Cour, elles
doivent être regardées comme faisant cause commune (affaires de la
Compétence en matière de pêcheries);

c) il appartient à la Cour d’en décider indépendamment de l'attitude des
parties (affaire du Plateau continental de la mer du Nord);

d) cette solution s'applique, qu’il y ait jonction des requêtes (affaire du
Sud-Ouest africain et du Plateau continental de la mer du Nord) ou
que celles-ci demeurent distinctes (affaires de la Compétence en matière
de pêcheries).

LES CIRCONSTANCES DE L’ESPÈCE

14. En l’espèce le Royaume-Uni et les Etats-Unis développent dans la
présente phase de la procédure une même argumentation sur deux plans.
Ils soutiennent tout d’abord, en termes presque identiques, que le diffé-
rend porté devant la Cour ne concerne pas l’application ou l’interpréta-
tion de la convention de Montréal du 23 septembre 1971 pour la répres-
sion d'actes illicites dirigés contre la sécurité de l'aviation civile et que,
par suite, l’article 14 de cette convention ne donne pas compétence à la
Cour pour connaître de l’affaire. Ils exposent en second lieu que le
Conseil de sécurité a approuvé diverses résolutions imposant à la Libye
l'obligation de livrer les suspects, que ces résolutions adoptées en applica-
tion du chapitre VII de la Charte s’imposent à la Libye conformément à
l’article 25 et l’emportent sur toute obligation conventionnelle (et notam-
ment sur la convention de Montréal) conformément à Particle 103. Ils en
déduisent que les demandes libyennes sont irrecevables ou sont devenues
sans objet.

Le Royaume-Uni, aux termes de ses exceptions préliminaires, prie par
suite

«la Cour de dire et juger:

qu’elle n’a pas compétence pour se prononcer sur les demandes pré-
sentées par la Jamahiriya arabe libyenne à l'encontre du Royaume-Uni

et/ou

que les demandes présentées par la Jamahiriya arabe libyenne à
l'encontre du Royaume-Uni ne sont pas recevables ».

34
40 CONVENTION DE MONTREAL DE 1971 (DÉCL. COMMUNE)

Quant aux Etats-Unis, ils prient «la Cour d’accueillir les exceptions à
la compétence de la Cour qu’ils ont présentées et de décliner de connaître
de l'affaire».

Dans ces conditions, il était clair que dans cette phase de la procédure
les Etats-Unis et le Royaume-Uni présentent à la Cour les mêmes conclu-
sions et font donc cause commune. Cette communauté d’intérêt éclaire
d’ailleurs la décision du président Schwebel de ne présider la Cour ni
dans l’une ni dans l’autre affaire et celle de M™° Higgins de se déporter
dans les deux cas. L'existence d’une cause commune trouve surtout son
expression dans les jugements rendus par la Cour qui sont très proches
dans leur motivation et quasiment identiques dans leur dispositif. La
demande britannique tendant à la désignation d’un juge ad hoc aurait
dû être rejetée conformément à la jurisprudence constante rappelée ci-
dessus.

15. Dans ses observations écrites, le Royaume-Uni développe cepen-
dant à l’encontre d’une telle solution quatre arguments qu’il convient
d'examiner successivement.

16. Il se prévaut en premier lieu du «droit de tout Etat partie à une
affaire devant la Cour d’obtenir qu'y siège un juge ad hoc, lorsque aucun
juge titulaire de la nationalité dudit Etat n’est à même de prendre part à
l'instance». Ce droit serait «fondamental».

Cet argument ne saurait être retenu. Certes le Statut de la Cour recon-
naît aux Etats le droit de désigner un juge ad hoc, que la Cour soit saisie
par compromis où par voie de requête unilatérale. Mais ce droit procède
d’un principe encore plus fondamental, celui de l’égalité des parties. Or,
dans certaines hypothèses, cette égalité peut être rompue du fait même de
la désignation de juges ad hoc. Il en est ainsi lorsqu'un des Etats faisant
cause commune avec d’autres a déjà un juge sur le siège. En pareil cas, le
droit statutaire à la désignation d’un juge ad hoc perd tout fondement et
le principe d'égalité exige qu’un tel juge ne soit pas désigné. Tel est le sens
du paragraphe 5 de l’article 31 du Statut et telle est la situation en
l’espèce.

17. Le Royaume-Uni soutient en deuxième lieu que l'article 31, qui
userait du singulier, «s'applique séparément à chaque affaire inscrite au
rôle de la Cour». «En présence de deux affaires distinctes entre deux
séries de parties (même si l’une des parties est en cause dans les deux
affaires), le paragraphe 5 de l’article 31 ne trouve pas à s’appliquer.» En
Pespèce la Libye a présenté deux requêtes distinctes contre les Etats-Unis
et le Royaume-Uni. Le texte invoqué ne serait par suite pas applicable,
«sauf à joindre les deux instances».

Or, selon le Royaume-Uni, «la Cour a suivi constamment la pratique
qui consiste à ne pas ordonner la jonction sans l’accord des parties aux
deux affaires». Du fait notamment de la position des Parties, les condi-
tions de la jonction ne seraient dès lors pas remplies en l’espèce. Les deux
affaires étant distinctes, il ne saurait y avoir cause commune.

Cet argument est loin d’être convaincant. Il avait été écarté dans les

35
41 CONVENTION DE MONTRÉAL DE 1971 (DÉCL. COMMUNE)

affaires de la Compétence en matière de pêcheries dans lesquelles la Cour
avait estimé que l’Allemagne faisait cause commune avec le Royaume-Uni,
bien que les deux Etats aient présenté des requêtes distinctes. II ne trouve
en outre aucun fondement dans les textes applicables. Le paragraphe 5
de l’article 31 du Statut et l’article 36 du Règlement n’usent ni du singulier
ni du pluriel, puisqu'ils ne visent ni «l’affaire» ni «les affaires». Seul l’ar-
ticle 37 du Règlement mentionne le cas où un membre de la Cour n’est pas
en mesure de siéger dans «une phase d’une affaire». Mais cette rédaction
reflète l’article 24 du Statut qui envisage le cas où l’un des membres de la
Cour ne peut siéger dans «une affaire déterminée». Elle est aisément expli-
cable dans la mesure où la désignation d’un juge ad hoc en vue de remplacer
un membre de la Cour qui s’est déporté n’est concevable que dans l’affaire
dans laquelle l’Etat dont ce membre a la nationalité est partie. Aussi bien,
en lespèce, le Royaume-Uni n’a-t-il jamais demandé la désignation d’un
juge ad hoc dans l'instance opposant la Libye et les Etats-Unis, alors que
M°° Higgins s'était également déportée dans cette instance.

Au surplus, la jurisprudence traditionnelle de la Cour trouve avant
tout son fondement dans les principes mêmes qui sous-tendent ces textes.
Admettre en effet que des Etats ne puissent faire cause commune que s’ils
sont impliqués dans une même instance serait en définitive laisser la déci-
sion à prendre en ce qui concerne la désignation des juges ad hoc à la
discrétion du ou des demandeurs et priver ainsi la Cour de la compétence
qu'elle tient du Statut et du Règlement.

Dans un tel système la Cour serait en effet dans l'incapacité de déclarer
qu’il existe cause commune entre plusieurs demandeurs présentant des conclu-
sions identiques dans des requêtes distinctes. Elle ne serait pas davantage en
mesure d'établir l’existence d’une cause commune entre plusieurs défendeurs
présentant des conclusions identiques dans des affaires ayant fait l’objet de
requêtes distinctes. En définitive, le ou les demandeurs seraient maîtres de la
procédure et l’on imagine quel profit ils pourraient être tentés d’en tirer.

Bien plus, on voit mal pourquoi la solution à retenir en ce qui concerne
l'existence d’une cause commune serait différente selon que la Cour est
saisie de requêtes distinctes (comme dans les affaires de la Compétence
en matière de pêcheries ou dans les présentes affaires) ou d’une requête
unique (comme dans l’affaire de l’Or monétaire pris à Rome en 1943). Un
tel formalisme n’aurait aucune justification et serait étranger à la tradi-
tion de la Cour qui, «exerçant une juridiction internationale, n’est pas
tenue d’attacher à des considérations de forme la même importance
qu’elles pourraient avoir en droit interne» l,

18. A l’encontre de ce raisonnement on pourrait cependant faire valoir
qu'en cas de requêtes ou de défenses distinctes contenant des conclusions

14 Arrêt du 30 août 1924, Concessions Mavrommatis en Palestine, C.P.J.I série À n° 2,
p. 34; arrêt du 2 décembre 1963, Cameroun septentrional, C.I.J. Recueil 1963, p. 28; arrêt
du 26 juin 1992, Certaines terres à phosphates à Nauru (Nauru c. Australie), C1LJ.
Recueil 1992, p. 265.

36
42 CONVENTION DE MONTRÉAL DE 1971 (DÉCL. COMMUNE)

identiques la Cour serait en mesure de rectifier la situation et d’éviter
toute fraude en prononçant la jonction des instances, puis, une fois
celle-ci opérée, en constatant que les parties font en réalité cause com-
mune.

Cette solution se heurte toutefois à une objection fondamentale, à
savoir que /a jonction d'instance et la reconnaissance de cause commune
n'obéissent pas aux mêmes critères. La jonction d’instances a pour but de
permettre à la Cour de se prononcer sur deux requêtes distinctes par un
jugement unique. Elle peut être décidée dans des affaires opposant les
mêmes parties et ayant le même objet (comme dans l’affaire du Statut
juridique du territoire du sud-est du Groënland Ÿ), Elle peut l’être aussi
dans des affaires opposant les mêmes parties, mais ayant des objets dif-
férents (comme dans l’affaire de Certains intérêts allemands en Haute-
Silésie polonaise '° ou dans le cas des Appels contre certains jugements du
tribunal arbitral mixte hungaro-tchécoslovaque |"). Enfin la jonction d’ins-
tances distinctes présentées par des Etats différents est également pos-
sible. Il peut y être procédé dans le cas où des Etats font cause commune
(comme dans les affaires du Sud-Ouest africain). Mais la cause commune
n'implique pas nécessairement la jonction, en particulier si les parties
elles-mêmes s’y opposent (comme le prouvent les affaires de la Compé-
tence en matière de pêcheries).

En effet, certains Etats peuvent présenter à la Cour des conclusions
identiques tout en développant des argumentations différentes. Ils font
bien alors cause commune, mais il serait tout à fait inopportun de pro-
noncer une jonction pour aboutir à un jugement unique qui devrait se
prononcer de manière distincte sur ces divers arguments. Si, dans l’affaire
du Plateau continental de la mer du Nord, la jonction a été prononcée par
la Cour, c’est que:

«les arguments juridiques du Danemark et des Pays-Bas ont été en
substance les mêmes, sauf sur certains points de détail, et qu’ils ont
été présentés soit en commun, soit en étroite coopération» !8.

Si à l’inverse, dans les affaires de la Compétence en matière des pêcheries,
la jonction n’a pas été prononcée lorsqu’on en est arrivé au fond, c’est
parce que la Cour

«a considéré que, si les questions juridiques essentielles semblaient
identiques dans les deux affaires, il existait des divergences quant à
la position et aux conclusions des deux demandeurs» !?.

15 Ordonnances du 2 et 3 août 1932, C.P.J.I. série A/B n° 48, p. 268.

16 Arrêt n° 7 du 5 février 1926, C.P.J.I. série À n° 7, p. 95.

17 Ordonnance du 12 mai 1933, C.P.J.L série C n° 68, p. 290.

18 Arrêt du 20 février 1969, CL J. Recueil 1969, p. 19, par. 11.

19 Arrêts du 25 juillet 1974, CLJ. Recueil 1974, p. 6, par. 8, et p. 177, par. 8.

37
43 CONVENTION DE MONTRÉAL DE 1971 (DÉCL. COMMUNE)

En outre, le point de vue des parties ne pèse pas de la même manière
sur la décision de la Cour lorsqu'il s’agit de déterminer s’il y a cause com-
mune ou s’il y a lieu à jonction. Dans le premier cas, en effet, ia décision
est prise en fonction de critères purement objectifs, et c’est à la Cour de se
prononcer en appliquant ces critères. L’accord des parties n’y suffit pas,
comme le prouve l'affaire du Plateau continental de la mer du Nord dans
laquelle la Cour a vérifié elle-même si, conformément au compromis, le
Danemark et les Pays-Bas faisaient bien cause commune.

En revanche, en matière de jonction, la Cour tient le plus grand
compte des vœux des parties, comme le montrent les affaires de I’Inci-
dent aérien du 27 juillet 1955 {Israël c. Bulgarie) ou celle des Essais
nucléaires (1973) et, comme la Cour elle-même l’a précisé dans les cas de
la Compétence en matière de pêcheries où elle a relevé à l’appui de sa
décision qu’«une jonction aurait été contraire» aux «vœux» des deman-
deurs.

Dans ces conditions, on comprend mieux la sagesse de la jurisprudence
traditionnelle de la Cour. Il est certain, comme l’a déjà noté la doctrine,
que la jonction d'instance et la désignation d’un juge ad hoc lorsque les
parties sont considérées comme faisant cause commune correspondent à
deux hypothèses différentes qui ne se présentent pas nécessairement
ensemble 7°. On ne saurait confondre les deux concepts distincts de jonc-
tion d'instance et de cause commune et faire dépendre la seconde de la
première: il est des circonstances dans lesquelles les parties font cause
commune dans des instances distinctes et où la jonction n’est pas souhai-
table. La cause commune n’en doit pas moins pouvoir être alors cons-
tatée par la Cour.

19. Le Royaume-Uni souligne en troisième lieu que la quasi-totalité
des affaires dont la Cour a eu à connaître dans le passé «comportait des
instances parallèles introduites par deux demandeurs contre un défendeur
unique». Or, en l’espèce, deux défendeurs s'opposent à un demandeur
unique. La situation serait donc toute différente et une solution différente
s’imposerait.

On voit mal cependant pourquoi les défendeurs seraient pour l’appli-
cation du Statut et du Règlement traités sur ce point différemment
des demandeurs. Les textes mentionnés visent les parties en général et
celles-ci peuvent à l’évidence faire cause commune, tant comme défen-
deresses que comme demanderesses.

Dans la première phase des procédures, les conclusions de deman-
deurs faisant cause commune tendent nécessairement à faire reconnaître
la compétence de la Cour et la recevabilité de la ou des requêtes
(comme dans les affaires du Sud-Ouest africain et de la Compétence en
matière de pêcheries). Dans cette même phase, les conclusions des défen-

20 G. Guyomar, Commentaire du Règlement de la Cour internationale de Justice,
p. 300.

38
44 CONVENTION DE MONTRÉAL DE 1971 (DÉCL. COMMUNE)

deurs faisant cause commune tendent à nier la compétence de la Cour et
la recevabilité de la ou des requêtes (comme dans les affaires de Locker-
bie). On voit mal pourquoi ces deux cas de figure seraient traités différem-
ment.

20. Enfin le Royaume-Uni souligne que les arguments qu’il développe,
dès cette phase de la procédure, bien que «compatibles» avec ceux
avancés par les Etats-Unis «ne sont pas identiques». Chacun a fait valoir
«les moyens de fait et de droit de sa cause de la façon qu'il a jugée la
meilleure». Pour ce motif encore, il n’y aurait pas cause commune.

Cette argumentation procède d’une confusion entre «conclusions» et
«moyens» des parties (confusion que font trop souvent les Etats compa-
raissant devant la Cour comme celle-ci l’a relevé explicitement dans
Paffaire des Minquiers et Ecréhous (FrancelRoyaume-Uni)) ?'.

Font cause commune deux Etats qui avancent les mémes conclusions,
méme si leurs arguments divergent quelque peu. En effet faire «cause
commune», c’est dans tous les systémes de droit rechercher conjointe-
ment un méme résultat en présentant des conclusions tendant a la méme
fin ?. Aussi bien est-ce parce que cette fin est unique que les auteurs du
Statut ont prévu en pareil cas la désignation d’un juge ad hoc unique. Il
serait trop aisé pour deux ou plusieurs Etats de tourner cette règle en
présentant des conclusions identiques fondées sur des argumentations
différentes et d’obtenir par un tel biais la désignation de plusieurs juges
ad hoc. Les conclusions, et seules les conclusions, doivent étre prises
en considération pour l’application du paragraphe 5 de l’article 31 du
Statut.

Au surplus n’est-il pas inutile de noter qu’en l'espèce les argumen-
tations mêmes des Etats-Unis et du Royaume-Uni sont extrêmement
proches. Elles reposent dans les deux cas sur une interprétation restric-
tive commune de l’article 14 de la convention de Montréal et sur l’impact
des résolutions du Conseil de sécurité.

CONCLUSION

21. Au total, les Etats-Unis et le Royaume-Uni présentent dans cette
phase de la procédure les mêmes conclusions sur lesquelles la Cour a
statué par deux jugements comportant une motivation analogue et des
dispositifs quasiment identiques. Ils faisaient cause commune et par suite
le Royaume-Uni n’était pas en droit de désigner un juge ad hoc. La Cour
en a décidé autrement et cela nous a donné le plaisir de siéger à nouveau
avec sir Robert Jennings dont nous avons pu apprécier une nouvelle fois

21 Arrêt du 17 novembre 1953, C LJ. Recueil 1953, p. 52.
22 Dictionnaire de la terminologie du droit international, p. 104 et 105.

39
45 CONVENTION DE MONTRÉAL DE 1971 (DÉCL. COMMUNE)

les éminentes qualités. Nous n’en regrettons pas moins une décision non
motivée qui constitue une première dans l’histoire de la Cour et qui nous
paraît contraire au Statut, au Règlement et à la jurisprudence.

(Signé) Mohammed BEDJAOUI.
(Signé) Gilbert GUILLAUME.
(Signé) Raymond RANJEVA.

40
